Citation Nr: 1828536	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left nasal septum and nasal sill, to include as due to presumed in-service herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to September 1971, which included approximately nine months of service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's squamous cell carcinoma of the left nasal septum and nasal sill did not have its onset in service and is not due to his presumed herbicide agent exposure while serving in the Vietnam.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the left nasal septum and nasal sill have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his currently-diagnosed squamous cell carcinoma of the left septum and nasal sill on the premise that he developed this disease after service as a result of in-service exposure to herbicide agents while serving in Vietnam.  As the Veteran does not assert, and the evidence does not suggest, that his carcinoma had its initial onset in service, the Board will only address the Veteran's claimed theory of service connection.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

Service connection for certain diseases, which are enumerated in 38 C.F.R. § 3.309(e), will be presumed to be due to in-service herbicide agent exposure if they develop after service to a compensable degree.  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As respiratory cancers are among the diseases enumerated in 38 C.F.R. § 3.309(e), the Veteran's essential argument is that his squamous cell carcinoma affecting his nose is more analogous to squamous cell lung carcinoma than squamous cell skin carcinoma, thereby either qualifying his squamous cell carcinoma as a form of respiratory cancer presumptively due to service per 38 C.F.R. §§ 3.307, 3.309(e), or if the presumption is not triggered, as a disease that the evidence establishes is affirmatively due to his in-service herbicide agent exposure, as suggested by the respiratory-like nature of his squamous cell carcinoma.  In support of his theory of service connection, the Veteran submitted a medical opinion authored in July 2011 by his treating physician, who is also a medical school associate professor of facial plastic and reconstructive surgery.  In this opinion, the Veteran's physician cites the Veteran's 72-pack year history as a cigarette smoker and states that the Veteran's squamous cell carcinoma affecting his nose is more consistent with squamous cell carcinoma of the upper respiratory tract, such as carcinoma of the larynx, hypopharynx, oral cavity, or nasopharynx, than squamous cell skin carcinoma.  Likewise, the physician concluded that the Veteran's risk of recurrence, as well as his risk of regional disease, are therefore more similar to that of a respiratory cancer.  Based solely on his opinion that the Veteran's squamous cell carcinoma is more consistent with an upper respiratory cancer, the physician then opined that it is "as likely as not" that the Veteran's squamous cell carcinoma of his left nasal septum and sill are due to his presumed in-service herbicide agent exposure.  

Presumably based on the lack of any cited pathology or other clinical findings supporting the physician's observation that the Veteran's cancer affecting his nose was more respiratory than dermatological in nature, the RO obtained a VA examination and medical opinion addressing the etiology of the Veteran's cancer.  In conjunction with this examination, which was performed in March 2012, the VA examiner reviewed the July 2011 medical opinion rendered by the Veteran's treating physician, and noted disagreement with the physician's assessment that the Veteran's squamous cell carcinoma behaves like a respiratory cancer.  Specifically, the examiner noted that unlike respiratory cancers, the Veteran's cancer did not metastasize and responded well to radiation treatment.  Accordingly, the examiner concluded that the Veteran's cancer was accurately characterized as a nasal cancer, and noted that the Veterans Agent Orange Updates of 2008 and 2010 conclude that there is inadequate or insufficient information to conclude that there is correlation between exposure to Agent Orange and oral, nasal and pharyngeal cancers.  The examiner further noted that epidemiological data for the United States population at large shows that, in general, men are at greater risk than women for those cancers and that the incidences increase based on advanced age and tobacco and alcohol use.  Thus, the examiner found that consistent with established epidemiological data for the United States population at large, the Veteran developed squamous cell carcinoma due to his risk factors as an aging male with a history of heavy (72-pack years) tobacco use.  

Based on the foregoing, the Board finds that there are two determinations that must be made: (1) whether the Veteran's squamous cell carcinoma can accurately be described as a respiratory cancer, namely a cancer of the lung, bronchus, larynx, or trachea, that could be deemed presumptively due to his in-service herbicide agent exposure per 38 C.F.R. §§ 3.307, 3.309, and if not (2) whether the Veteran's cancer can nevertheless be linked to his presumed in-service herbicide agent exposure.  

As to the first inquiry, the private medical opinion concludes that the Veteran's cancer is more consistent with an upper respiratory cancer of the larynx, hypopharynx, oral cavity, or nasopharynx.  However, this characterization is only partially consistent with respiratory cancers as defined in 38 C.F.R. § 3.309(e), as oral cavity cancers are not among the enumerated cancers that constitute respiratory cancers.  Further, the physician provided no medical data or clinical findings in support of this characterization of the Veteran's cancer.  Conversely, the VA opinion concluded that the Veteran's cancer was not respiratory in nature, and cited the lack of metastasization and the positive response to radiation as data supporting the conclusion that the Veteran's squamous cell carcinoma was not analogous to a respiratory cancer.  Given that the VA examiner's characterization of the Veteran's cancer is supported by a rationale, the Board finds that this characterization has more probative value than the private medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Thus, the Board finds that as the more probative medical opinion fails to characterize the Veteran's squamous cell carcinoma of the nose as a respiratory cancer, as contemplated by 38 C.F.R. § 3.309(e), presumptive service connection pursuant to this regulation and 38 C.F.R. § 3.307 is not warranted.  In this regard, the Board notes that the Veteran acknowledged that his nose cancer was not among those contemplated for presumptive service connection on his July 2014 VA Form 9.  

Turning next to whether the Veteran's nasal squamous cell carcinoma is nevertheless due to his presumed in-service herbicide agent exposure (absent the presumption of service connection per 38 C.F.R. §§ 3.307, 3.309(e)), the Board finds the Veteran's private physician's lack of any clinical data cited to support his conclusion, along with his failure to consider the impact of his smoking history, undermines the probative value of his opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that equivocal language such as "may be" is the same as "may not be" and therefore cannot provide the requisite nexus for a grant of service connection).  Conversely, the VA medical opinion is unequivocally stated, and the examiner cites the Veteran's known risk factors for developing his squamous cell carcinoma, namely his gender, age, and significant tobacco use history, in support of her conclusion that the Veteran's carcinoma resulted from established risk factors for developing his form of cancer, rather than the unestablished risk factor of herbicide agent exposure.  Accordingly, the Board finds that the VA examiner's opinion is probative evidence against the Veteran's claim, and for this reason, service connection for his form of carcinoma as affirmatively (as opposed to presumptively) due to herbicide agent exposure is not warranted.  

The Board acknowledges the Veteran's arguments that the private medical opinion rendered by a physician and medical school professor should be afforded more probative value than the opinion of the VA examiner, a nurse practitioner.  However, the medical degrees of those rendering the opinions is not the sole criteria for determining the probative value of the opinion.  In this regard, if the private physician has authored a legally sufficient medical opinion, the Board would have afforded his opinion more probative weight than a similarly sufficient medical opinion rendered by the VA examiner, given the physician's greater credentials.  However, as the private physician's opinion is not legally sufficient for reasons outlined above, it lacks probative value on its face, therefore precluding any secondary analysis regarding the weight the physician's expertise should afford the opinion.  
The Veteran has offered no argument as to the specific qualifications of the examiner other than the fact that she was a nurse practitioner and has not indicated why she would not be qualified to opine on the etiology of the Veteran's cancer.  Both the United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  20 Vet. App. at 569; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  The Veteran has not met the burden of demonstrating incompetency of this particular examiner.  He has offered no argument as to how the nurse practitioner would be unable to provide the information necessary to opine on the etiology of the Veteran's cancer, other than to generally state that the private opinion from a specialist should be given more weight.  The Board has already indicated the deficiencies in the private opinion above.  Therefore, the Board concludes that the VA clinician was competent to provide an opinion, and the opinion, which based on a full review of the pertinent evidence in the case, including the favorable medical opinion of record, and consideration of pertinent medical literature, is adequate for adjudication purposes.  Moreover, as this probative opinion adequately addresses the medical opinion in this case, acquisition of an independent medical opinion is not necessary, contrary to the assertions of the Veteran.  See July 2014 VA Form 9; 38 C.F.R. § 3.328.

Based on the foregoing, the Board concludes that the preponderance of evidence is against the Veteran's claim seeking service connection for squamous cell carcinoma of the left nasal septum and nasal sill.  Therefore, there is no reasonable doubt to resolve on the Veteran's behalf, and service connection for the Veteran's squamous cell carcinoma is not warranted.  



ORDER

Service connection for squamous cell carcinoma of the left nasal septum and nasal sill is denied.  



____________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


